[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 15, 2005
                               No. 05-11782                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 03-00435-CV-CAR-5

THERESA A. GODFREY,


                                                           Plaintiff-Appellant,

                                       versus

GEORGIA PACIFIC RESINS, INC.,
a foreign corporation and a wholly
owned subsidiary of Georgia-Pacific,
Inc.

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (August 15, 2005)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Theresa Godfrey sued Georgia-Pacific Resins, Inc. (“GP Resins”) in the

Superior Court of Dooly County, Georgia, for wrongful termination. Her

complaint essentially alleged that she was fired in retaliation for reporting sexual

harassment. GP Resins removed the case to the federal district court based on the

federal nature of Godfrey’s retaliation and sexual harassment claims. Godfrey did

not move to remand back to state court.

      After discovery, GP Resins moved for summary judgment on Godfrey’s

claims, asserting that the record conclusively established that she had been

terminated because she tested positive for drugs when GP Resins conducted a plant

wide drug test. Godfrey’s response to the motion for summary judgment asserted

for the first time that she was not stating a claim under Title VII, but for the tort of

intentional infliction of emotional distress. She argues on appeal that because she

was not making a Title VII claim, the district court lacked subject matter

jurisdiction to grant summary judgment. She maintains that instead of granting

summary judgment, the district court should have denied the motion and sua

sponte remanded the case to state court. We find no merit in these arguments.

      AFFIRMED.




                                            2